     Case 2:20-cv-00098-WHA-CSC Document 1 Filed 02/12/20 Page 1 of 5
                 IN THE UNITED STATES DISTRICT COURT FOR
                     THE MIDDLE DISTRICT OF ALABAMA



                                              )
tun              --Rowevs.                    )
Full name and prison number                   )
of plaintiffs(8)                              )
                                              )
v.                                                 CIVIL ACTION NO 11Y1-0 "   51745.6701
                                              )
                                              )    (To be supplied by Clerk of
DeAis&v . 12dteak   YAce lenActil             )     U.S. District Court)
                                              )
IJS.SiAaat MAo(thek) Tjaa c01 V\04            )
                                              )
                                              )
                                              )
                                              )
                                              )
                                              )
Name of person(s) who violated
your constitUtiOnal tights.
                                              )
(List the flames of all the
                                              )
persons.)
                                              )

I.    PREVIOUS LAWSUITS
      A.   Have you begun other lawsuits in state or federal court
           dealing with the same or similar facts involved in this
           action? YES (    .) NO ( vt)
      B.   Have you begun other lawsuits in state or federal,court
           relating to your imprisonment? YES (    ) NO ( V- )

      C.    If your answer to A or B is yes, describe each lawsuit
            in the space below. (If there is more than one lawsuit,
            describe the additional lawsuits on another piece of
            paper, using the same outline.)

            1.       Parties to this previous lawsuit:
                     Plaintiff(s)                      1\54Me




                     Defendant(s)



            2.       Court (if federal court, name the district? if
                     state court, name the county)

                                     cl'11'       Coo:MN
           Case 2:20-cv-00098-WHA-CSC Document 1 Filed 02/12/20 Page 2 of 5
              3.       Docket number           ORKy\ovo
              4.       Name of judge to whom case was assigned                        VITM,71(hy
                9evxmon n0A
              5.       Disposition (for examples Was the case dismissed?
                       Was it appealed? Is it still pending"))

                     cA\S%\r‘c)   C,
              6.       Approximate date of filing lawsuit                   keiw   t,4k   ZOZO
              7.       Approximate date of disposition                       INk) 09k 1(8, 2o ig
II.   PLACE OF PRESENT CONFINEMENT                              v(‘'isoo - C1c66 Cuswy


      PLACE OF INSTITUTION WHERE INCIDENT OCCURRED                             kX\E_



III. NAME AND ADDRESS OF INDIVIDUAL(S) YOU ALLEGE VIOLATED YOUR
                  _
     CONSTITUTIONAL RIGHTS,
                    ,NAME                      ADDRESS
                              blcvn InGltnAoA.               ?aila            ELASk,Imci 3608(
      2.       MkkaiA 1-,VA0,1           _160 W.crwt DiKs 4`a viam.ms s‘trtomi 3(00s1
      3.

      4.

      5.

      6.

IV.   THE DATE UPON WHICH SAID VIOLATION OCCURRED                         AOVA. 1(0 120141

       l iCAttr\kt.`t\e.kkl                                               1-toetvit
                                                            k\NO 0cl-6/be ixr
V.    STATE BRIEFLY THE GROUNDS ON WHICH YOU BASE YOUR-ALLEGATION
      THAT YOUR CONSTITUTIONAL RIGHTS ARE BEING VIOLATED:

      GROUND ONE-             SNM_Ael          $ktio-A,bil\C\enecli)             Skok0 (1A40((
                                                                                             \ a4041

       \\[\0
           . .,\ ckktIto;sa.           aNsAV cNAN. \y\   V4(0,61%         ovx Orvoi)a v.4,1 4\t".-   44466


                                                    2
   Case 2:20-cv-00098-WHA-CSC Document 1 Filed 02/12/20 Page 3 of 5
STATE BRIEFLY THE FACTS WHICH SUPPORT THIS GROUND. (State as best
you can the time, place and manner and person involved.)
 Oil loll 26— 21          )(Nve oL Sko.Aertien-1-      .k\ne loo(1
co1.\ct dtWkrikeni s(trksf,n            S'ekocAlon \..1\4kGNA
      '(\e‘krAce    rq1.   'VAC             kdre\-               Qvtoo revcitocInn
PilSo \S 4-vle                    _941.ccic ao coAuc-t A\f‘e cinkcNIc.) UA;c.‘4
           V5 S\ctei\e,ak, k-M\61                    c.y..ns-t Ave CoDi- 6PC kl,1\131-04/1
GROUND      Two •     Pe )
                         . DOI               rtvc1Woo )(we 1,00Ate `in-arno,1;on
(4)11<ii - 00-* Q\it(d\i1,          WON'S   k()                 ackUSt Gc 1,G•-\.)

SUPPORTING FACTS •                 9PeAl1e1(ill1All •tAeotln_        Nnu5i-        201c)
V\e, r,\,0;,,N\W
            ,              \c,e,     e            tvrt:AncoNifvto-V10n
                                                                 Vvx,
!:\Acs..m\K‘a,eir‘ vo\A>JA. On \\NA katm uo.c Vs\e, \30* k\f,c\,,
S\ovNte.               \r/k `iA,V)iqkt,\,)_ =0.)<Ne. claQA                  ‘„Patitlel \
AIi koywf ca\&e ova `iS 'la 0.11 yko,..koise 0„ Cgme
    v-   - -
Co\Y:        koo Cog'iwks             C?un`t,kS axiyee 13-\a-101
GROUND      THREE •           Vt(v1,(1,Aof`ki 1-1ediA)    i-Wcy5A:    2019    V(1005eCke _ _

 710(1 kOknoi\      \Otot N,AnesS Ito k\r‘e            43.\se, `t*Krnamlp-p \-1\hA6V15 NScontloCi
SUPPORTING FACTS                         CNNAVIOVAPP\! \AkoCxY\oviinn              k \JoS
STyk9.,
      ,a,           \-\\4,5   Vkiack1,
                                     11) SO \\PCOVICse           \JCS (3"- WOO     VN0A-__

      \V‘olv ,Yv\cVe,iya \„)(Ns skAN,m
                                     )ScIse V\noq\ely
             \Q \\Nt                :\ook?.onl( \ok              Coaritoe         (.5e\rola.

9G0A-uv,A \\A4G__ots;oa                        041\At                  \dco, 00,-/-•
      ow,ct-c Cxygoo, \a;                   Ve sow‘c.1               SVe.kkiv)k-v.ip%s       kws
             f
       Case 2:20-cv-00098-WHA-CSC Document 1 Filed 02/12/20 Page 4 of 5

VI.   STATE BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO DO FOR YOU.
      MAKE NO LEGAL ARGUMENT. CITE NO CASES OR STATUTES.

      kt0t$00.0‘A       'In -te-Nt‘s Cause -coc :)(ktcts 30)1Jce an4
 k\sa 11iNt5 \Nos 60ku5e Ms0)1041.00 In 1-Nril Cfc ona (re&           °

YYlk 11,60(1     Nctv,(40uMs         la-1,/, 7\,NortlY\ 190_ Vesil (
                                                                   ) Jam dual


                                                 USAA/Lefr>
                                   Signature of plaintiff(s)


     I declare under penalty of perjury that the foregoing is true
and correct.



      EXECUTED On        a— 20
                                  (Date)




                                           4J2-erv.       A__Q/17
                                   Signature of plaintiff(s)
                                        Case 2:20-cv-00098-WHA-CSC Document 1 Filed 02/12/20 Page 5 of 5
    Leo n A-Ao Li)013                                                                                  `kt.I° PC191'

I 1V\S-\41417                                                                                                       1.atzi
                                                                                                                'T-'''''4_ 2T;
                                                                                                                             arx2
                                                                                                                              v ?"

                                                                                                                          PI

                               eit% )        (00 1                                                  02 P
                                                                                                                                 EV-BOWEs

        1,(yt \                                                                                     0000908515'
                                                                                                               $
                                                                                                                   FEB 11
                                                                                                                         000...65®-
                                                                                                    MAILED FRDM ZIP
                                                                                                                    COPE 36117-




                       4)


                                                                                    U• '0\s(\eA c.60
                                            conti3ntt
          Alabama State Pri-L.in.
                             a,:c.1!-,,c3
    a not been evaluated,
   !,ym.rionent oi Corrections is not
         sunatance or content of                                                                \coV\          oit M,0,1r.10-v\P,
                                                                                                                         ,I\.`®


   P.

                                                                               OP
                                                                                     “SkAN
                                                                                             ``Iv       1)-1-%1- ..3.(p\-04
